DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This action is entered in response to Applicant's Amendment and Reply of 11/15/21. Claims 1-2, 4, 6-13, 16-18 and 20-23 are pending. Claims 1, 9, 11 have been amended. Claim 23 is new.  
Response to Arguments
Applicant’s arguments, filed 11/15/21, with respect to the rejections of claims 11-13 and 21 under 35 USC 102(a)(1) in view of Burres (US2012/0296355) have been fully considered and the amendment to include allowable subject matter overcomes the previous rejection of record. 
Applicants arguments filed 11/15/21, with respect to the rejections of claim 1-6 under 35 USC 103 in view of Burres (US2012/0296355) in view of Hull (US5820319) have been fully considered and the amendment overcomes the previous rejection of record. However, upon further consideration, a new ground(s) of rejection is made in view of Burres (US2012/0296355) in view of Hull (US5820319) in view of Edwards (US2011/0071356).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Burres (US2012/0296355) in view of Hull (US5820319) in view of Edwards (US2011/0071356). 
Regarding claim 1, Burres embodiment of Figs. 17A-17B discloses a device for removing earwax from an ear canal (Paragraph [0062]), comprising: 
a shaft (20); and 

wherein the earwax collector head has a longitudinal axis (long axis of the earwax device, see Figs. 17A-17B), wherein the helical strip has an interior surface facing radially inward toward the longitudinal axis of the earwax collector head (inner surface of helical structures 310/320), wherein the blade-like edge removes at least a portion of the earwax from an ear canal when the shaft is rotated while the earwax collector head is inserted into the ear canal (Paragraph [0089]).  
Burres teaches a desire for textured or etched surfaces to increase the hold of the wax onto the device (Paragraph [0069]) and blade-like edges that cut into the wax (Paragraph [0070]); yet, is silent regarding wherein the interior surface of the helical strip tapers radially inwardly to a blade-like edge. Hull teaches a spiral type auger bit, for boring into a material, having interior surfaces that taper radially inwardly to a blade-like edge (see Fig. 3) and has a wedge at its distal end (see Fig. 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the helical strip to have the shape of the auger as taught by Hull including the blade-like edge that tapers radially inwardly from the interior surface and the helical strip terminating in a wedge in order to include blade-like edges that assist in cutting into the wax and collecting the wax and a wedge at the distal end to assist with initially boring into the wax (Paragraph [0070] of Burres). 
Burres teaches a desire for a flexible shaft portion (Paragraph [0063]). However, Burres is silent regarding a flexible section between the earwax collector head and the shaft, wherein the flexible section is designed to enable bending in all three dimensions and includes substantially rigid anchor segments separated by flexible segments. Edwards teaches a surgical instrument such as a shaver or microdebrider that is inserted into a natural opening in the body (Paragraphs [0001], [0002]). The 
Regarding claim 2, Burres/Hull/Edwards discloses the device of claim 1, and Burres further discloses wherein the earwax collector head is deformable (device is made of a material that allows for desired control and flexion, such as rubber, Paragraph [0063]), wherein the deformable earwax collector head is adapted to fit a size and a shape of the ear canal when the earwax collector head is inserted into the ear canal (adapted to conform to the ear canal, Paragraph [0007]).  
Regarding claim 4, Burres/Hull/Edwards discloses the device of claim 1, and Burres further discloses wherein the interior surface is adapted to hold collected earwax within the earwax collector head as the earwax collector head is removed from the ear canal (extracting member has a hollow core to collect wax for removal, Paragraph [0072]).  
Regarding claim 6, Burres/Hull/Edwards discloses the device of claim 1, and Burres further discloses wherein the earwax collector head has a local diameter along the longitudinal axis, wherein the local diameter adapts automatically to match and fill a varying diameter of the ear canal (various diameters allow the device to adapt to variations in the ear canal, Paragraph [0067]).  
Regarding claim 23, Burres/Hull/Edwards discloses the device of claim 1, Edwards further teaches wherein the rigid anchor segments substantially retain their shape when the flexible section is bent (male portion 16 is press fit into female portion 18 and substantially maintains the same shape to adjoin to the female portion 18, Paragraph [0031]). 
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claims 11-13, 16-18, 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
No prior art of record teaches or discloses “the device enclosed in a housing having an opening, wherein the housing is adapted to enable the earwax collector head to extend outwardly from the opening when the shaft is rotated” in combination with the other elements as recited in claim 11. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.M/Examiner, Art Unit 3771             
	                                                                                                                                                                                                  /KATHERINE M SHI/Primary Examiner, Art Unit 3771